Citation Nr: 0126948	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  98-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of an 
injury to the right little finger.

4.  Entitlement to service connection for residuals of 
frostbite of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the RO.

By a decision entered in August 1999, the RO, among other 
things, denied claims for service connection for dysthymia; 
coronary artery disease with angina; hypertension; 
dyspepsia/gastroesophageal reflux disease and hiatal hernia; 
lumbago; dizziness; chronic obstructive pulmonary disease; 
and defective hearing in the left ear.  Inasmuch as those 
claims were denied on the basis that they were not well 
grounded, the claims are subject to re-adjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)), 
either upon request by the claimant or on motion by the VA 
Secretary filed not later than two years after November 9, 
2000.  See VCAA § 7(b), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions).  The matter is referred to the RO 
for further action, as appropriate.



REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed the VCAA into law.  Thereafter, on 
August 29, 2001, VA promulgated regulations to implement the 
new law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA is also required to 
afford a claimant a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Such an examination and/or opinion is deemed 
necessary under circumstances where the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
that the claimant has the required service or triggering 
event to qualify for that presumption; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

In the present case, it does not appear that all of the 
evidence relevant to the claims on appeal has been obtained 
for review.  The record shows, for example, that the veteran 
is currently in receipt of disability benefits from the 
Social Security Administration (SSA).  However, it does not 
appear that any attempt has been made to procure the medical 
reports underlying the SSA's award.  Neither does the record 
contain any clinical reports from several of the physicians 
and/or health care facilities referenced by the veteran, to 
include Drs. King, Kerragan, and Gross, the "USA Hospital," 
and Knollwood Hospital.  In addition, while the record 
contains summaries listing treatment the veteran has received 
at VA facilities in Mobile, Alabama and Biloxi and Gulfport, 
Mississippi, it does not appear that all of the underlying 
clinical records from those facilities have been associated 
with the claims file.  Accordingly, and because records from 
these sources might aid the veteran in substantiating his 
claims for service connection, a remand is required under the 
VCAA.

A remand is also required so that the veteran can be examined 
for purposes of determining whether the disabilities here in 
question can be in any way attributed to service.  This is 
necessary because the record shows that he was treated during 
service for blurring in his right eye, back pain, an injury 
to his right little finger, and pain in his hands and 
fingers; because there is lay and/or medical evidence in the 
file indicating that he has a history of macular degeneration 
and that he suffers from chronic back pain, limitation of 
extension in the right little finger, and painful hands; and 
because he has alleged that his current difficulties can be 
attributed to his period of active military service.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should contact 
the veteran and his representative.  
They should be asked to identify any 
records that are relevant and need to be 
obtained in connection with the claims 
on appeal, with reference to the care 
providers listed above, in the body of 
this remand, and any other sources that 
may possess records germane to the 
issues here in question.  They should 
also be asked to identify any records 
that are irrelevant to the pending 
claims, or that are known by the veteran 
to be unobtainable, so that time-
consuming efforts to procure such 
records can be avoided.

In connection with relevant evidence 
identified, the veteran and his 
representative should be asked to 
provide specific information needed to 
locate the records, to include 
information needed as to the person, 
company, agency, or other custodian 
holding the records; the approximate 
time frame covered by the records; and 
the condition for which the treatment 
was provided.  The veteran should also 
be asked to authorize the release of the 
missing records in a form acceptable to 
the person, company, agency, or other 
custodian holding the records, if such a 
release has not already been provided.  
If the veteran does not provide enough 
information to allow the RO to locate 
and identify records from a certain 
source, or if he fails to execute a 
necessary release for that source, the 
RO need not take any further action to 
obtain evidence from that particular 
source.

Any sources properly identified by the 
veteran and his representative, with 
sufficient information and the necessary 
authorizations provided, should be 
contacted and the pertinent records 
should be obtained and associated with 
the claims file.  The RO should make 
efforts to ensure that the file contains 
a complete copy of all pertinent VA 
treatment records (including any 
pertinent records from VA facilities in 
Mobile, Alabama, Gulfport and Biloxi, 
Mississippi, and New Orleans, Louisiana) 
and copies of any medical records 
underlying the veteran's award of 
benefits from the SSA.  The RO should 
continue efforts to obtain such records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  
With regard to non-Federal sources, the 
RO should make an initial request for 
the records from those sources (in cases 
where an initial request has not already 
been attempted) and, if the records are 
not received, at least one follow-up 
request, unless the response to the 
initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If the RO is unable to 
obtain any of the evidence sought, the 
RO should notify the veteran of that 
fact; identify the records that it is 
unable to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim, 
to include notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to procure.

3.  The veteran should be notified that 
it would be helpful for him to obtain 
and submit competent (medical) evidence 
tending to link current difficulties 
with his right eye, back, right little 
finger, and hands to service.

4.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for examinations 
in ophthalmology, orthopedics, 
neurology, and vascular diseases.  The 
claims file should be provided to the 
examining physician(s) and it should be 
noted in the examination report(s) that 
the claims file has been reviewed.  The 
examiner(s) should offer an opinion as 
to whether the veteran has a disability 
of his right eye, back, right little 
finger, and/or hands and, if so, whether 
any of those conditions can in any way 
be medically attributed to the veteran's 
period of active military service.  In 
so doing, the ophthalmology examiner 
should indicate whether the disorder of 
the veteran's right eye, if present, is 
in the nature of a refractive error.  A 
complete rationale for all opinions 
should be provided.

5.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


